Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED

Redacted portions are indicated by [****]1

THIRD AMENDMENT TO LEASE

THIS THIRD AMENDMENT TO LEASE (this “Amendment”) is made and entered into as of
the 16th day of March, 2015 (the “Effective Date”), by and between CPT 355
ALHAMBRA CIRCLE, LLC, a Delaware limited liability company, successor in
interest to 355 Alhambra Plaza, Ltd. (“Landlord”), and CATALYST PHARMACEUTICAL
PARTNERS, INC., a Delaware corporation (“Tenant”).

WITNESSETH:

WHEREAS, Landlord and Tenant entered into that certain Lease dated as of
March 26, 2007 (the “Initial Lease”), as amended by that certain Lease Addendum
dated as of June 5, 2007 (the “Addendum”), that certain First Amendment to Lease
dated as of June 30, 2011 (the “First Amendment”), and that certain Second
Amendment to Lease dated as of February 4, 2014 (the “Second Amendment”; the
Initial Lease, as amended by the Addendum, First Amendment and Second Amendment,
is referred to herein as the “Original Lease”), pursuant to which Landlord
leases to Tenant those certain premises containing approximately 2,616 rentable
square feet known as Suites 1500 and 1501 (the “Current Premises”) in the
building located at 355 Alhambra Circle, Coral Gables, Florida (the “Building”);
and

WHEREAS, Landlord and Tenant desire to (i) relocate the Current Premises to
certain premises containing approximately 5,247 rentable square feet known as
Suite 1250 (the “New Premises”) on the twelfth (12th) floor of the Building;
(ii) extend the Lease Term; and (iii) modify and amend certain provisions of the
Original Lease, as more particularly provided herein.

NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Landlord and Tenant agree as follows:

1. Recitals. The foregoing Recitals are true and correct and are incorporated
herein by this reference.

2. Definitions. All capitalized terms used herein shall have the same meaning
given thereto in the Original Lease, unless otherwise defined herein. The term
“Lease” as used in the body of this Amendment shall mean the Original Lease as
modified and amended hereby. The term “Relocation Date” shall mean the date of
Substantial Completion of the Relocation Improvements (as hereinafter defined),
which is estimated for non-binding purposes only to be June 1, 2015. The term
“Premises” as used in the Lease and this Amendment shall mean and refer to
(i) the Current Premises until the Relocation Date, and (ii) the New Premises
from and after the Relocation Date.

 

1  [****] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission Pursuant to Rule 24b-2 of the Securities Exchange Act of 1934.



--------------------------------------------------------------------------------

3. Representations and Warranties. Tenant represents and warrants to Landlord as
follows:

(a) The Current Premises is free of any liens or encumbrances caused by Tenant
and no facts exist or will exist that could result in a claim of a construction
or other lien against the Current Premises as a result of any act or omission of
Tenant.

(b) There is no person, corporation, partnership or other entity that could or
will be able to claim any interest in any portion of the Current Premises
arising out of any acts of Tenant or otherwise by, through or under Tenant.

(c) Except for the Lease (as amended hereby), there are no current agreements of
Tenant in place, whether oral or written, affecting the Current Premises except
for typical equipment leases and similar agreements that do not convey a right
to occupancy of the Current Premises.

Tenant agrees to indemnify, defend and hold Landlord harmless from and against
any claims, demands, liabilities, costs, expenses (including but not limited to
reasonable attorneys’ fees) or losses which Landlord may suffer arising from any
inaccuracy in the foregoing representations and warranties or any of the
following when resulting from or occurring out of Tenant’s acts or omissions
with respect to: (i) the existence (or alleged existence) of any lien or
encumbrance claimed, (ii) any claim of an occupancy interest in or right to
occupancy of the Current Premises made, or (iii) any actual or alleged agreement
relating to the right to occupy the Current Premises.

4. Vacating Current Premises; Lease of New Premises.

(a) (i) On or prior to the fifth (5th) day following the Relocation Date, Tenant
shall vacate and surrender to Landlord the Current Premises in the condition
required by the Lease, and

(ii) Effective as of the Relocation Date, Tenant shall lease and have the right
to occupy the New Premises under all of the terms, covenants and conditions of
the Lease, except as otherwise set forth herein. Landlord shall use commercially
reasonable efforts to notify Tenant in writing (which notice may be by e-mail to
Tenant’s designated representative, Pat McEnany, at pmcenany@catalystpharma.com,
or by hand-delivery to Tenant at the Current Premises, notwithstanding anything
to the contrary contained in the Original Lease with respect to delivery
requirements for written notices) approximately five (5) Business Days prior to
the date on which the Relocation Date is expected to occur.

(b) Landlord represents that the rentable square footage of the New Premises,
when determined under BOMA Standards, is 5,247 rentable square feet, and, on the
basis of the foregoing certification, Landlord and Tenant stipulate and agree
that the New Premises contain 5,247 rentable square feet.



--------------------------------------------------------------------------------

(c) Effective as of the Relocation Date, Exhibit A to the Lease shall be deleted
and replaced with Exhibit A attached to this Amendment.

(d) Effective as of the Relocation Date, Section 9 of the Lease Summary attached
to the Lease shall be deleted in its entirety and replaced with the following:

 

“9.    Gross Rentable Area of Premises (Section 1.1):

Approximately 5,247 rentable square feet located on the 12th floor of the
Building, known as Suite 1250, measured in accordance with ANSI-BOMA Z65.1-1996
standards (“BOMA Standards”)”

(e) Tenant shall be responsible for moving Tenant’s furniture, trade fixtures,
computers, equipment and all other items from the Current Premises to the New
Premises, subject to Tenant’s right to apply a portion of the Relocation
Allowance to payment of such moving expenses, as set forth in the Work Letter
attached hereto and made a part hereof as Exhibit B.

(f) Upon Landlord’s request, Tenant shall enter into a letter agreement
specifying and/or confirming the Relocation Date, provided that Tenant’s failure
to execute such letter agreement shall not delay or affect the Relocation Date
or the payment of Rent due with respect to the New Premises.

5. Extension of Lease Term. Landlord and Tenant agree that the Term of the Lease
is hereby extended for an additional five (5) years, such that the Expiration
Date shall hereafter be November 30, 2022, unless sooner terminated pursuant to
the terms of the Lease, as amended from time to time.

6. Base Rent.

(a) Tenant shall continue to pay monthly installments of Base Rent (plus all
other sums due under the Lease) with respect to the Current Premises, as set
forth in the Lease, through the Relocation Date. Provided that Tenant has timely
vacated and surrendered to Landlord the Current Premises in the condition
required by the Lease on or before five (5) days following the Relocation Date,
Tenant shall be released from any and all obligations with respect to the
Current Premises accruing after the Relocation Date.

(b) Commencing on the Relocation Date, Tenant shall commence payment of Base
Rent with respect to the New Premises at the rate of $38.00 per rentable square
foot of the New Premises, i.e. approximately $199,386.00 per annum, plus
applicable sales tax. The Base Rent per rentable square foot for each subsequent
twelve (12)-month period shall be 103% of the Base Rent per rentable square foot
for the prior twelve (12)-month period, commencing the first (1st) day of the
thirteenth (13th) month following the Relocation Date. If the Relocation Date
should be a date other than the first day of a calendar month, then the first
installment of Base Rent for the New Premises shall be prorated by multiplying
the regular monthly installment of Base Rent for the New Premises by a fraction,
the numerator of which is the number of days from the Relocation Date through
the final day of the calendar month in which the Relocation Date occurs and the
denominator of which is the total number of days in the calendar month in which
the Relocation Date occurs.



--------------------------------------------------------------------------------

(c) Base Rent for the Premises shall be payable by Tenant monthly in equal
monthly installments as set forth above, in advance, together with applicable
sales or use tax, in accordance with the terms and conditions of the Lease,
without deduction or set-off, except to the extent, if any, expressly provided
under the Lease, and shall be in addition to all other sums due under the Lease.

(d) Notwithstanding anything to the contrary contained herein, Base Rent for the
New Premises shall be abated for the first five (5) full calendar months after
the Relocation Date (such abated Base Rent for the New Premises being referred
to herein as the “Abated Rent”), provided, however, (i) Tenant’s credit for the
Abated Rent may be rescinded and reversed upon the expiration of the Term of the
Lease if any event of default by Tenant under the Lease has occurred and remains
uncured on the expiration of the Term of the Lease, whereupon Tenant shall be
obligated to pay Abated Rent within three (3) Business Days following Landlord’s
written notice of demand, and (ii) Tenant’s occupancy of the New Premises shall
be subject to all of the provisions of the Lease during the period of Abated
Rent, except for the obligation to pay Base Rent for the New Premises. If the
Relocation Date should be a date other than the first day of a calendar month,
then the Abated Rent shall apply to the first five (5) full calendar months
after the month in which the Relocation Date occurs, and Tenant shall be
obligated to pay Base Rent for the partial month in which the Relocation Date
occurs within three (3) Business Days following the Relocation Date.

7. Tenant’s Proportionate Share of Increased Operating Costs.

(a) In addition to Base Rent, Tenant shall continue to pay Tenant’s
Proportionate Share of Increased Operating Costs, together with applicable sales
or use tax, with respect to the Current Premises, to and including the
Relocation Date.

(b) Effective as of the Relocation Date:

(i) the “Base Year” shall be the calendar year 2016;

(ii) “Tenant’s Proportionate Share” shall be 2.34%, calculated on the basis of
the 224,241 rentable square feet in the Building, measured in accordance with
BOMA Standards; and

(iii) Tenant shall pay Tenant’s Proportionate Share of Increased Operating
Costs, together with applicable sales and use tax, with respect to the New
Premises, in accordance with the Lease (as amended herein).

8. Relocation Improvements and Relocation Allowance. Landlord shall have no
construction or improvement obligations with respect to the New Premises except
for Landlord’s obligations expressly set forth in the Work Letter attached
hereto and made a part hereof as Exhibit B.



--------------------------------------------------------------------------------

9. AS IS. TENANT HEREBY ACKNOWLEDGES AND AGREES THAT (I) TENANT HAS TAKEN AND IS
CURRENTLY IN POSSESSION OF THE CURRENT PREMISES, (II) EXCEPT AS EXPRESSLY
PROVIDED IN THIS AMENDMENT, TENANT SHALL ACCEPT THE NEW PREMISES IN ITS “AS IS”
“WHERE IS” CONDITION (BUT TENANT RESERVES ITS RIGHTS WITH RESPECT TO LATENT
DEFECTS, IF ANY), AND (III) EXCEPT FOR THE RELOCATION IMPROVEMENTS, RELOCATION
ALLOWANCE AND LANDLORD’S OBLIGATIONS AS EXPRESSLY PROVIDED IN THE LEASE,
LANDLORD SHALL NOT BE REQUIRED TO PERFORM ANY WORK, MAKE ANY INSTALLATIONS OR
TENANT IMPROVEMENTS, OR INCUR ANY EXPENSES IN CONNECTION WITH THE CONSTRUCTION
OF THE RELOCATION IMPROVEMENTS IN THE NEW PREMISES.

10. Parking.

(a) Effective as of the Relocation Date, Section 21 of the Lease Summary
attached to the Lease shall be deleted in its entirety and replaced with the
following:

 

“21. No. of Parking Spaces:

3 parking spaces per 1,000 rentable square feet in the Premises (i.e. 15 parking
spaces) on an unreserved basis; See Article XIII and Exhibit C hereto.

(b) The monthly parking fee for each unreserved parking space is currently
Ninety and No/100 Dollars ($90.00) per unreserved parking space per month, which
amount is payable in advance on the first day of each calendar month during the
Term of the Lease, together with any applicable sales tax due thereon. Landlord
and Tenant further agree that the monthly parking fee for any parking spaces
leased by Tenant may be increased from time to time to reflect the prevailing
market rate for comparable parking in Coral Gables, Florida, as reasonably
determined by Landlord, provided such increases shall be made no more often than
once per calendar year.

11. Signage. Landlord, as part of the Relocation Improvements, shall (i) adjust
the Building lobby directory to reflect Tenant’s relocation to the New Premises,
effective on the Relocation Date, and (ii) at Tenant’s sole cost and expense,
subject to application of the Relocation Allowance to such cost and expense,
provide Building standard signage at the entrance to the New Premises.

12. Tenant’s Option to Terminate. The Termination Option set forth in Section 10
of the First Amendment, as amended in Section 8 of the Second Amendment, is
hereby deleted in its entirety and the following option to terminate shall apply
to the New Premises:

Provided that Tenant is not in default under the Lease beyond any applicable
notice, grace or cure period on the date Tenant shall exercise the Termination
Option, Tenant shall have a one (1) time option to terminate (the “Termination
Option”) the Lease as of 11:59 p.m. on November 30, 2020 (the date when the
Lease is terminated pursuant to this Section being referred to herein as the
“Early Termination Date”). Tenant shall exercise its Termination Option by



--------------------------------------------------------------------------------

(i) delivering to Landlord written notice (the “Termination Notice”) of such
election to terminate the Lease on or before March 1, 2020, and (ii) paying to
Landlord the Termination Payment (hereinafter defined) simultaneously with
delivery of the Termination Notice. If Tenant properly and timely delivers the
Termination Notice and makes the Termination Payment, then the Lease shall be
deemed to have expired by lapse of time on the Early Termination Date. Tenant
shall return the Premises to Landlord on the Early Termination Date in
accordance with the terms of the Original Lease, including, but not limited to,
Sections 5.2 and 5.4 of the Initial Lease. If Landlord fails to receive the
Termination Payment simultaneously with the Termination Notice, Tenant’s right
to terminate hereunder shall, at Landlord’s sole option, be void. Unless
Landlord otherwise agrees in writing, Tenant may not exercise the Termination
Option, and no termination hereunder shall be effective, if a default under the
Lease by Tenant beyond any applicable notice, grace or cure period shall exist
as of the date on which the Termination Notice is given. Upon Tenant delivering
the Termination Notice, any and all rights of Tenant to extend the Term of the
Lease whether pursuant to a renewal option or otherwise, or to expand the
Premises whether pursuant to a right of first offer or right of first refusal,
shall immediately be void and of no further force or effect. All obligations of
either party to the other which accrue under the Lease on or before the Early
Termination Date shall survive such termination. As used herein, “Termination
Payment” shall mean an amount equal to the “worth at the time of the
termination” of (a) the brokerage commissions paid by Landlord in connection
with this Amendment in accordance with Section 16(f) of this Amendment, and
(b) the cost of the Relocation Improvements paid by Landlord (collectively, the
“Leasing Costs”). For purposes of this Section, the “worth at the time of the
termination” is computed by amortizing the Leasing Costs over the period from
the Relocation Date through November 30, 2022, at an interest rate of eight
percent (8%) per annum, to determine the portion allocated to the period after
the Early Termination Date. Landlord, within ten (10) days after Tenant’s
written request (provided such request may be made no earlier than the
Relocation Date), shall provide Tenant with its calculation of the amount of the
Termination Payment. Notwithstanding anything to the contrary set forth herein,
in no event shall the Termination Payment exceed Sixty Nine Thousand Two Hundred
Fifty Five and 13/100 Dollars ($69,255.13).

Landlord and Tenant acknowledge that the Termination Payment is not a penalty,
but is a reasonable estimate of the damages to be suffered by Landlord as a
consequence of Tenant’s exercise of the Termination Option. Tenant hereby
acknowledges and agrees that Tenant shall not be entitled to any rebate or
return of any portion of the Termination Payment as a consequence of the actual
costs incurred by Landlord in re-letting the Premises being less than the
Termination Payment.

In the event (i) Tenant exercises the Termination Option, and (ii) Tenant fails
to vacate and surrender to Landlord the Premises on or before the Early
Termination Date as required herein, then Tenant shall pay all Rent (including
but not limited to Base Rent and Additional Rent) as set forth in the Lease and
all other amounts due under the Lease applicable to the Premises, at a rate
equal to one hundred fifty percent (150%) of the rate in effect for the last
full calendar month prior to the Early Termination Date, until such time as
Tenant vacates and surrenders to Landlord the Premises in accordance with the
terms hereof.



--------------------------------------------------------------------------------

13. Rights of First Refusal; Rights of First Offer.

(a) Right of First Refusal on Current Premises. Subject and subordinate to the
rights of other tenants existing as of the Effective Date of this Amendment and
their successors and assigns, and to renewals, extensions and/or expansions by
other tenants and their successors and assigns under lease documents existing as
of the Effective Date (together, “Third Party Rights”), and provided that
(i) Tenant has not assigned the Lease or sublet any portion of the Premises
(except pursuant to the third paragraph of Section 8.1 of the Initial Lease),
and (ii) Tenant is not in default under the Lease beyond the expiration of any
applicable notice, grace or cure period, if any, Tenant shall have a one-time
right of first refusal (“Current Premises Refusal Right”) expiring eighteen
(18) months after the Effective Date of this Amendment to lease the Current
Premises. If and when Landlord has received a bona fide third-party offer to
lease the Current Premises on terms and conditions acceptable to Landlord (the
“Current Premises Third-Party Offer”), Landlord shall notify Tenant in writing
of the Current Premises Third-Party Offer (the “Current Premises Offer Notice”),
and Tenant shall have seven (7) Business days from the date of receipt of such
Current Premises Offer Notice to exercise its Current Premises Refusal Right by
providing written notice thereof to Landlord. If Tenant timely exercises its
Current Premises Refusal Right, Tenant shall lease the Current Premises on the
same material terms, covenants and conditions as are then applicable to the New
Premises, including (a) the Current Premises shall be leased for a term that is
coterminous with the Term of the Lease applicable to the New Premises, (b) the
Base Rent rate for the Current Premises shall be equal to the Base Rent rate
then applicable to the New Premises, (c) any tenant improvement allowance and
rent abatement period set forth herein applicable to the New Premises shall be
adjusted on a pro-rata basis based on the remaining Term of the Lease and
applied to the Current Premises, and (d) Tenant’s parking allotment shall be
increased according to the ratio set forth in the Lease. In the event Tenant
fails to exercise the Current Premises Refusal Right within the seven
(7) Business day period, or elects not to exercise the Current Premises Refusal
Right, Landlord shall be permitted to lease the Current Premises to any third
party prospective tenant on the same terms and conditions set forth in the
Current Premises Third-Party Offer free of this Current Premises Refusal Right.
If Tenant timely exercises its Current Premises Refusal Right, Landlord shall
prepare and deliver to Tenant an amendment to the Lease consistent with the
terms hereof, and Tenant shall, within twenty (20) days after Landlord’s
delivery of such amendment, execute and deliver such amendment to the Lease, to
be reasonably acceptable to Landlord and Tenant, memorializing such exercise and
the terms, covenants and conditions applicable to the lease of such Current
Premises pursuant to this Current Premises Refusal Right. Landlord shall have no
obligation to deliver any Current Premises Offer Notice with respect to Current
Premises Third-Party Offers received by Landlord more than eighteen (18) months
after the Effective Date, and the Current Premises Refusal Right shall
thereafter expire and be of no further force or effect.

Subject and subordinate to any Third Party Rights, and provided that (i) Tenant
has not assigned the Lease or sublet any portion of the Premises (except
pursuant to the third paragraph of Section 8.1 of the Initial Lease), and
(ii) Tenant is not in default under the Lease beyond the expiration of any
applicable notice, grace or cure period, if any, Tenant shall, in addition to
the Current Premises Refusal Right, be permitted to lease the Current Premises
on the terms and conditions set forth in this Section 13(a) if (1) Landlord has
not received a Current Premises Third-Party Offer or delivered to Tenant a
Current Premises Offer Notice during the period



--------------------------------------------------------------------------------

expiring eighteen (18) months after the Effective Date of this Amendment and
(2) Tenant provides written notice to Landlord of its request to lease the
Current Premises on the terms and conditions set forth in this Section 13(a).
Promptly following receipt of such written request from Tenant, Landlord shall
(A) determine whether any Third Party Rights are applicable, and (B) provide
written notice to Tenant of the exercise or failure to exercise such Third Party
Rights. If any such Third Party Rights are not exercised, Landlord and Tenant
shall follow the procedures set forth in this Section 13(a) for the preparation,
delivery and execution of an amendment memorializing the terms, covenants and
conditions applicable to the lease of the Current Premises pursuant to this
Section 13(a). The rights set forth herein shall expire eighteen (18) months
after the Effective Date of this Amendment.

(b) Right of First Refusal on [****]. Subject and subordinate to any Third Party
Rights, and provided that (i) Tenant has not assigned the Lease or sublet any
portion of the Premises (except pursuant to the third paragraph of Section 8.1
of the Initial Lease), and (ii) Tenant is not in default under the Lease beyond
the expiration of any applicable notice, grace or cure period, if any, Tenant
shall have a one-time right of first refusal (“[****] Refusal Right”) expiring
eighteen (18) months after the Effective Date of this Amendment to lease that
certain space located on the [****] ([****]) floor of the Building containing
approximately 2,526 rentable square feet of space known as [****] (“[****]”). If
and when Landlord has received a bona fide third-party offer to lease [****] on
terms and conditions acceptable to Landlord (the “[****] Third-Party Offer”),
Landlord shall notify Tenant in writing of the [****] Third-Party Offer (the
“[****] Offer Notice”), and Tenant shall have seven (7) Business days from the
date of receipt of such [****] Offer Notice to exercise its [****] Refusal Right
by providing written notice thereof to Landlord. If Tenant timely exercises its
[****] Refusal Right, Tenant shall lease [****] on the same material terms,
covenants and conditions as are then applicable to the New Premises, including
(a) [****] shall be leased for a term that is coterminous with the Term of the
Lease applicable to the New Premises, (b) the Base Rent rate for [****] shall be
equal to the Base Rent rate then applicable to the New Premises, (c) any tenant
improvement allowance and rent abatement period set forth herein applicable to
the New Premises shall be adjusted on a pro-rata basis based on the remaining
Term of the Lease and applied to [****], and (d) Tenant’s parking allotment
shall be increased according to the ratio set forth in the Lease. In the event
Tenant fails to exercise the [****] Refusal Right within the seven (7) Business
day period, or elects not to exercise the [****] Refusal Right, Landlord shall
be permitted to lease [****] to any third party prospective tenant on the same
terms and conditions set forth in the [****] Third-Party Offer free of this
[****] Refusal Right. If Tenant timely exercises its [****] Refusal Right,
Landlord shall prepare and deliver to Tenant an amendment to the Lease
consistent with the terms hereof, and Tenant shall, within twenty (20) days
after Landlord’s delivery of such amendment, execute and deliver such amendment
to the Lease, to be reasonably acceptable to Landlord and Tenant, memorializing
such exercise and the terms, covenants and conditions applicable to the lease of
[****] pursuant to this [****] Refusal Right. Landlord shall have no obligation
to deliver any [****] Offer Notice with respect to [****] Third-Party Offers
received by Landlord more than eighteen (18) months after the Effective Date,
and the [****] Refusal Right shall thereafter expire and be of no further force
or effect.

Subject and subordinate to any Third Party Rights, and provided that (i) Tenant
has not assigned the Lease or sublet any portion of the Premises (except
pursuant to the third paragraph



--------------------------------------------------------------------------------

of Section 8.1 of the Initial Lease), and (ii) Tenant is not in default under
the Lease beyond the expiration of any applicable notice, grace or cure period,
if any, Tenant shall, in addition to the [****] Refusal Right, be permitted to
lease [****] on the terms and conditions set forth in this Section 13(b) if
(1) Landlord has not received a [****] Third-Party Offer or delivered to Tenant
a [****] Offer Notice during the period expiring eighteen (18) months after the
Effective Date of this Amendment and (2) Tenant provides written notice to
Landlord of its request to lease [****] on the terms and conditions set forth in
this Section 13(b). Promptly following receipt of such written request from
Tenant, Landlord shall (A) determine whether any Third Party Rights are
applicable, and (B) provide written notice to Tenant of the exercise or failure
to exercise such Third Party Rights. If any such Third Party Rights are not
exercised, Landlord and Tenant shall follow the procedures set forth in this
Section 13(b) for the preparation, delivery and execution of an amendment
memorializing the terms, covenants and conditions applicable to the lease of
[****] pursuant to this Section 13(b). The rights set forth herein shall expire
eighteen (18) months after the Effective Date of this Amendment.

(c) Right of First Offer on Current Premises.

(i) Subject and subordinate to any Third Party Rights, and to the terms of any
lease with a third party entered into by Landlord following Tenant’s timely
election not to lease, or failure to elect to lease, the Current Premises, and
provided that (1) Tenant has not assigned the Lease or sublet any portion of the
Premises (except pursuant to the third paragraph of Section 8.1 of the Initial
Lease), and (2) Tenant is not in default under the Lease beyond the expiration
of any applicable notice, grace or cure period, if any, Tenant shall, commencing
eighteen (18) months after the Effective Date of this Amendment, have a one-time
right of first offer (the “Current Premises Offer Right”) to lease the Current
Premises, when and if such Current Premises becomes available for lease by
Landlord. Landlord shall notify Tenant in writing of the availability of the
Current Premises for lease (the “Current Premises ROFO Notice”), and Tenant
shall have seven (7) Business days from the date of receipt of such Current
Premises ROFO Notice to exercise its Current Premises Offer Right by providing
written notice thereof to Landlord.

(ii) If Tenant timely exercises the Current Premises Offer Right, the Base Rent
rate and other terms, covenants and conditions applicable to the Current
Premises shall be negotiated between Landlord and Tenant in good faith, and the
Base Rent rate shall be based on the “then current fair market rent rate” for
buildings of comparable size, type and class located in the same area of Coral
Gables, Florida, under renewal and expansion amendments being negotiated and
entered into at or about the time such terms for the Current Premises are being
determined, giving appropriate consideration to tenant creditworthiness, tenant
concessions, length of the term, landlord or building services provided to a
tenant, brokerage commissions, tenant improvement allowances and similar
factors; provided, however, in all events, the term of the lease for the Current
Premises shall be coterminous with the Term of the Lease for the New Premises,
provided further, however, in the event less than three (3) years remain in the
Term of the



--------------------------------------------------------------------------------

Lease applicable to the New Premises, the Term of the Lease applicable to the
New Premises and the Current Premises shall be extended for a minimum of five
(5) years from the date of commencement of the term applicable to the Current
Premises under this Current Premises Offer Right or, in the alternative, for
such greater term as Landlord and Tenant mutually agree.

(iii) In the event Tenant fails to exercise the Current Premises Offer Right
within the seven (7) Business Day period, or elects not to exercise the Current
Premises Offer Right, or Landlord and Tenant are unable after negotiating in
good faith to agree on the terms of the lease of the Current Premises pursuant
to this Current Premises Offer Right within fifteen (15) Business Days after
delivery of the Current Premises ROFO Notice, Landlord shall be free to lease
the Current Premises to any third party prospective tenant free of this Current
Premises Offer Right, and this Current Premises Offer Right shall thereafter be
of no further force or effect.

(iv) If Tenant timely exercises this Current Premises Offer Right, and once the
Base Rent rate and other terms, covenants and conditions have been determined,
Landlord shall prepare and deliver to Tenant an amendment to the Lease
consistent with the terms hereof, and Tenant shall, within twenty (20) days
after Landlord’s delivery of such amendment, execute and deliver such amendment
to the Lease, to be reasonably acceptable to Landlord and Tenant, memorializing
such exercise and the terms, covenants and conditions applicable to the lease of
the Current Premises pursuant to this Current Premises Offer Right.

(d) Right of First Offer on [****].

(i) Subject and subordinate to any Third Party Rights, and to the terms of any
lease with a third party entered into by Landlord following Tenant’s timely
election not to lease, or failure to elect to lease, [****], and provided that
(1) Tenant has not assigned the Lease or sublet any portion of the Premises
(except pursuant to the third paragraph of Section 8.1 of the Initial Lease),
and (2) Tenant is not in default under the Lease beyond the expiration of any
applicable notice, grace or cure period, if any, Tenant shall, commencing
eighteen (18) months after the Effective Date of this Amendment, have a one-time
right of first offer (the “[****] Offer Right”) to lease [****], when and if
[****] becomes available for lease by Landlord. Landlord shall notify Tenant in
writing of the availability of [****] for lease (the “[****] ROFO Notice”), and
Tenant shall have seven (7) Business days from the date of receipt of such
[****] ROFO Notice to exercise its [****] Offer Right by providing written
notice thereof to Landlord.

(ii) If Tenant timely exercises the [****] Offer Right, the Base Rent rate and
other terms, covenants and conditions applicable to [****] shall be negotiated
between Landlord and Tenant in good faith, and the Base Rent rate shall be based
on the “then current fair market rent rate” for buildings of comparable size,
type and class located in the same area of Coral Gables, Florida,



--------------------------------------------------------------------------------

under renewal and expansion amendments being negotiated and entered into at or
about the time such terms for [****] are being determined, giving appropriate
consideration to tenant creditworthiness, tenant concessions, length of the
term, landlord or building services provided to a tenant, brokerage commissions,
tenant improvement allowances and similar factors; provided, however, in all
events, the term of the lease for [****] shall be coterminous with the Term of
the Lease for the New Premises, provided further, however, in the event less
than three (3) years remain in the Term of the Lease applicable to the New
Premises, the Term of the Lease applicable to the New Premises and [****] shall
be extended for a minimum of five (5) years from the date of commencement of the
term applicable to [****] under this [****] Offer Right or, in the alternative,
for such greater term as Landlord and Tenant mutually agree.

(iii) In the event Tenant fails to exercise the [****] Offer Right within the
seven (7) Business Day period, or elects not to exercise the [****] Offer Right,
or Landlord and Tenant are unable after negotiating in good faith to agree on
the terms of the lease of [****] pursuant to this [****] Offer Right within
fifteen (15) Business Days after delivery of the [****] ROFO Notice, Landlord
shall be free to lease [****] to any third party prospective tenant free of this
[****] Offer Right, and this [****] Offer Right shall thereafter be of no
further force or effect.

(iv) If Tenant timely exercises this [****] Offer Right, and once the Base Rent
rate and other terms, covenants and conditions have been determined, Landlord
shall prepare and deliver to Tenant an amendment to the Lease consistent with
the terms hereof, and Tenant shall, within twenty (20) days after Landlord’s
delivery of such amendment, execute and deliver such amendment to the Lease, to
be reasonably acceptable to Landlord and Tenant, memorializing such exercise and
the terms, covenants and conditions applicable to the lease of [****] pursuant
to this [****] Offer Right.

14. Renewal Option. Tenant acknowledges and agrees that Tenant has no further
rights of renewal or similar rights in or to the Premises or the Building,
except as follows:

Subject to the conditions herein, provided that (a) Tenant has not assigned the
Lease or sublet any portion of the Premises other than to an entity controlling,
controlled by or under common control with Tenant, or to any successor of Tenant
resulting from a merger or consolidation of Tenant, and (b) Tenant is not in
default under the Lease beyond any applicable notice, grace or cure period,
Tenant shall have the right, at Tenant’s option, to elect to extend the Term of
the Lease for one (1) period of five (5) years (the “Renewal Term”). The Renewal
Term, if properly exercised in accordance herewith, shall commence on
December 1, 2022, or on the first day following any subsequent extension of the
Term under Section 13 of this Amendment. The Renewal Term shall be exercised by
Tenant giving written notice of the exercise thereof (the “Renewal Notice”) to
Landlord on or before the day that is nine (9) months, but not more than twelve
(12) months, prior to the then applicable Expiration Date of this Lease. Tenant
shall have no right to extend the Term of the Lease, and the Renewal Notice
shall not be effective, if (i)



--------------------------------------------------------------------------------

Tenant fails to timely give its Renewal Notice as provided herein, or (ii) a
default by Tenant exists under the Lease beyond any applicable notice, grace or
cure period (x) when Landlord receives the Renewal Notice, or (y) upon the
expiration of the Term of the Lease prior to the commencement of the Renewal
Term.

In the event Tenant properly exercises the Renewal Term, within ten (10) days of
receipt of such Renewal Notice, Landlord shall provide the annual Base Rent at
which Landlord is willing to lease the Premises to Tenant for the Renewal Term
(the “Renewal Rent”), which Renewal Rent shall be based on the “then current
fair market rent rate” for buildings of comparable size, type and class located
in the same area of Coral Gables, Florida, under leases and renewal amendments
being negotiated and entered into at or about the time the Renewal Rent is being
determined, giving appropriate consideration to tenant creditworthiness, tenant
concessions, length of the term, landlord or building services provided to a
tenant, brokerage commissions, tenant improvement allowances and similar
factors.

If Tenant in its reasonable judgment determines that Landlord’s proposed Renewal
Rent does not accurately reflect the then current fair market rent rate, Tenant
shall provide Landlord written notice of its objection to Landlord’s
determination of the Renewal Rent within ten (10) days after Tenant’s receipt of
Landlord’s determination of Renewal Rent. If Tenant timely delivers notice of
its objection to Landlord’s determination of Renewal Rent as set forth above,
then for a period of thirty (30) days after the date of Tenant’s notice (the
“Negotiation Period”), Landlord and Tenant shall work together in good faith to
agree upon the Renewal Rent. If Landlord and Tenant fail to agree on the Renewal
Rent within such Negotiation Period, Tenant shall, within ten (10) days after
expiration of the Negotiation Period, by written notice to Landlord, elect
either (i) to withdraw its Renewal Notice, in which event the Lease shall expire
on the then applicable Expiration Date, or (ii) to submit the Renewal Rent to
determination in accordance with the following procedures (the “Appraisal
Election”):

(I) If the Appraisal Election is timely chosen, Landlord and Tenant, within ten
(10) days after the date of the Appraisal Election, shall each submit to the
other, in a sealed envelope, its good faith estimate of the Renewal Rent
(collectively referred to as the “Estimates”). If the higher of such Estimates
is not more than one hundred five percent (105%) of the lower of such Estimates,
then the Renewal Rent shall be the average of the two Estimates. If the Renewal
Rent is not resolved by the Estimates as set forth in the preceding sentence,
Landlord and Tenant, within seven (7) days after the exchange of Estimates,
shall each select an appraiser to determine which of the two Estimates most
closely reflects the Renewal Rent. Each appraiser so selected shall be certified
as an MAI appraiser or an ASA appraiser, shall have had at least five (5) years
experience within the previous ten (10) years as a real estate appraiser working
in Coral Gables, Florida, with working knowledge of current rental rates and
practices for office space, and shall not have been retained by the party
selecting such appraiser during the prior five (5) year period. For purposes of
this Lease, an “MAI” appraiser means an individual who holds an MAI designation
conferred by, and is an independent member of, the American Institute of Real
Estate Appraisers (or its successor organization, or in the event there is no
successor organization, the organization and designation most similar), and an
“ASA” appraiser means an individual who holds the Senior Member



--------------------------------------------------------------------------------

designation conferred by, and is an independent member of, the American Society
of Appraisers (or its successor organization, or, in the event there is no
successor organization, the organization and designation most similar). Upon
selection, Landlord’s and Tenant’s appraisers shall work together in good faith
to agree upon which of the two Estimates most closely reflects the Renewal Rent.
The Estimate chosen by such appraisers shall be binding on both Landlord and
Tenant as the Base Rent for the Premises during the Renewal Term. If either
Landlord or Tenant fails to appoint an appraiser within the seven (7) day period
referred to above, the appraiser appointed by the other party shall be the sole
appraiser for the purposes of determining the Base Rent during the Renewal Term.

(II) If the two appraisers cannot agree upon which of the two Estimates most
closely reflects the Renewal Rent within twenty (20) days after their
appointment, then, within ten (10) days after the expiration of such twenty
(20) day period, the two (2) appraisers shall select a third appraiser meeting
the aforementioned criteria for appraisers. Once the third appraiser has been
selected as provided for above, then, as soon thereafter as practicable, but in
any case within fourteen (14) days, such third appraiser shall make his
determination of the Renewal Rent, provided, however, that such third
appraiser’s determination shall not be below the lowest of the two Estimates or
higher than the highest of the two Estimates, and such third appraiser’s
determination shall be binding on both Landlord and Tenant as the Base Rent for
the Premises during the Renewal Term. If the appraiser believes that expert
advice would materially assist him, he may retain one or more qualified persons,
to provide such expert advice. The parties shall share equally in the costs of
the appraisers and of any experts retained by such appraisers. In the event that
the Renewal Rent has not been determined by the commencement date of the Renewal
Term, Tenant shall in addition to all other payments due under this Lease, pay
Base Rent at the initial Renewal Rent determined by Landlord, until such time as
the Renewal Rent has been finally determined. Upon such determination, the Base
Rent for the Premises shall be retroactively adjusted (if necessary) to the
commencement of the Renewal Term. If such adjustment results in an underpayment
of Base Rent by Tenant, Tenant shall pay Landlord the amount of such
underpayment within thirty (30) days after the determination thereof. If such
adjustment results in an overpayment of Base Rent by Tenant, Landlord shall
credit such overpayment against the next installment of Base Rent due under the
Lease and, to the extent necessary, any subsequent installments until the entire
amount of such overpayment has been credited against Base Rent.

If within such ten (10) day period, Tenant fails to provide written notice of
its election of either (i) or (ii) above, then Tenant shall be deemed to have
accepted Landlord’s initial determination of Renewal Rent for the Renewal Term,
and shall have no further right to object to same.

In the event Tenant properly exercises the Renewal Term and the Renewal Rent is
determined, the terms of the Lease, as extended, shall be on the same terms,
covenants, and conditions as set forth in the Lease, except (a) as modified by
the Renewal Rent (which shall be incorporated into the Lease), (b) the Base Year
for purposes of determining Tenant’s Proportionate Share of Increased Operating
Costs shall be modified to the then current base year then being offered to
prospective tenants of the Building, and (c) Tenant shall have no further right
to extend the Term



--------------------------------------------------------------------------------

of the Lease. Additionally, Tenant shall, within twenty (20) days after
Landlord’s request, execute and deliver an amendment to the Lease, prepared by
and acceptable to Landlord, memorializing such exercise of the Renewal Term and
the Renewal Rent.

15. Tenant Acknowledgment. Tenant acknowledges and agrees that the relocation to
the New Premises is being made at Tenant’s request and does not trigger any
termination rights of Tenant under the Lease, including without limitation, any
termination right under Section 11.4 (as amended) of the Initial Lease.

16. Miscellaneous.

(a) Except as modified by this Amendment, all other terms, covenants and
conditions of the Lease not specifically amended hereby shall remain in full
force and effect.

(b) The Lease, as amended herein, contains the entire agreement of the parties
hereto and no representations, inducements, promises or agreements, oral or
otherwise, between the parties not embodied herein shall be of any force or
effect. The Lease may be further amended only in writing signed by both Landlord
and Tenant.

(c) In the event of an irreconcilable conflict between the terms of the Lease
and the terms of this Amendment, the terms of this Amendment shall control.

(d) If any provision of this Amendment is held to be invalid or unenforceable,
the same shall not affect the validity or enforceability of the other provisions
of this Amendment, which shall continue in full force and effect as if the
invalid or unenforceable provision had been deleted.

(e) This Amendment may be executed in several counterparts, each of which shall
be deemed an original, but all of which shall constitute one and the same
instrument.

(f) Landlord and Tenant each represent and warrant to the other that it did not
deal with any real estate broker, salesperson or finder in connection with this
Amendment, and no other such person initiated or participated in the negotiation
of this Amendment, except Taylor & Mathis (“TM”) and Cresa South Florida
(“Cresa”). Landlord and Tenant each agree to indemnify, defend and hold the
other harmless from any claim for a fee or commission made by any broker (except
TM and Cresa), salesperson or finder claiming to have acted on behalf of the
indemnifying party (or at such party’s request) in connection with this
Amendment. Tenant agrees that TM exclusively represents Landlord. Landlord
agrees that Cresa exclusively represents Tenant. Landlord shall pay TM and Cresa
a commission pursuant to a separate written agreement between Landlord and TM.

(g) To Tenant’s knowledge, there is no default by Landlord, or any prior
landlord, under the Lease. To Landlord’s knowledge, there is no default by
Tenant under the Lease.

(h) Submission of this Amendment by Landlord or Landlord’s agent, or their
respective agents or representatives, to Tenant for examination and/or execution
shall not in any manner bind Landlord and no obligations on Landlord shall arise
under this Amendment unless and until this Amendment is fully signed and
delivered by Landlord and Tenant.

(i) Each party represents to the other that it has full power and authority to
execute this Amendment.



--------------------------------------------------------------------------------

17. Waiver of Jury Trial. AS A MATERIAL INDUCEMENT TO THE EXECUTION OF THIS
AMENDMENT, LANDLORD AND TENANT AGREE THAT IN THE EVENT OF ANY LITIGATION ARISING
OUT OF THE TERMS OR PROVISIONS OF THE LEASE OR ANY AMENDMENTS THERETO (INCLUDING
BUT NOT LIMITED TO THIS AMENDMENT), OR THE RELATIONSHIP BETWEEN LANDLORD AND
TENANT, THEN NEITHER PARTY SHALL SEEK A JURY TRIAL IN SUCH PROCEEDING, IT BEING
EXPRESSLY AGREED AND STIPULATED BY THE PARTIES HERETO THAT ANY DISPUTES ARE
BETTER RESOLVED BY A JUDGE.

18. OFAC/PATRIOT Act Compliance. Each of Landlord and Tenant, each as to itself,
hereby represents and warrants, to the best of its knowledge, that it is not a
person and/or entity with whom United States persons are restricted from doing
business under the International Emergency Economic Powers Act, 50 U.S.C. § 1701
et seq.; the Trading with the Enemy Act, 50 U.S.C. Appendix §5; and implementing
regulations promulgated thereunder by the U.S. Department of Treasury Office of
Foreign Assets Control (“OFAC”) (including those persons and/or entities named
on OFAC’s List of Specially Designated Nationals and Blocked Persons (the “SDN
List”); or any other applicable anti-terrorist law of the United States,
including without limitation Executive Order No. 13224, effective September 24,
2001, and relating to Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism. Each of Landlord
and Tenant, each as to itself, hereby represents and warrants, to the best of
its knowledge, that no person and/or entity who is named on the SDN List has any
direct interest in Landlord or Tenant with the result that this Lease would be
prohibited by any applicable law of the United States. Each of Landlord and
Tenant, each as to itself, hereby represents and warrants, to the best of its
knowledge, that it is not in violation of any of the applicable provisions of
the U.S. Federal Bank Secrecy Act, as amended by Title III of the United and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (the “PATRIOT Act”), Public Law 107-56; any of
the applicable provisions of the implementing regulations related thereto,
including those promulgated by the U.S. Department of Treasury contained at 31
CFR Part 103; or any other applicable anti-money laundering laws of the United
States. It is understood and agreed that the representations set forth herein
are made as of the Effective Date of this Amendment.

19. Non-Disclosure of Terms of Amendment. Tenant acknowledges that the terms of
this Amendment and the Lease are and shall remain confidential information, and
Tenant shall not disclose to any third-party the specific terms of this
Amendment or the Lease, except (i) to Tenant’s legal counsel, brokers, auditors,
lenders, and managing agents for ordinary course lease administration purposes,
or in connection with a proposed assignment or sublease, or any proposed merger
by or acquisition of Tenant, each of whom shall maintain the confidentiality of
such information, (ii) as specifically authorized to do so in writing by
Landlord, or (iii) as otherwise required by law.



--------------------------------------------------------------------------------

20. Temporary Space.

(a) Effective ten (10) days following the Effective Date of this Amendment (such
date being referred to as the “Temporary Space Commencement Date”), Landlord
shall, on a temporary basis, license to Tenant the use and occupancy (under all
of the terms, covenants and conditions of the Lease except as otherwise set
forth herein) of available space on the fourteenth (14th) floor of the Building
of approximately 1,000 rentable square feet (the “Temporary Space”), as
designated by Landlord. Tenant shall occupy the Temporary Space pursuant to the
terms of the Lease, and shall be bound by all of the terms, covenants and
conditions of the Lease, except as otherwise set forth in this Section 20.

(b) Landlord and Tenant agree that the Temporary Space is licensed to Tenant on
a temporary basis only, commencing upon the Temporary Space Commencement Date
and expiring five (5) days following the Relocation Date. Tenant shall have no
right to occupy, or extend the license of, the Temporary Space beyond five
(5) days following the Relocation Date.

(c) Tenant shall pay Base Rent with respect to the Temporary Space during the
term of the temporary license of the Temporary Space in a monthly amount equal
to the following:

1,000 rentable square feet multiplied by a rate per square foot of $20.00,
divided by twelve (12), plus applicable sales tax thereon.

Base Rent for the Temporary Space shall be payable by Tenant monthly in equal
monthly installments, in advance, on the first (1st) day of the month, together
with applicable sales tax thereon, and otherwise in accordance with the terms
and conditions of the Lease, and without deduction or set-off. Base Rent for any
period which is for less than one month shall be prorated based upon the actual
number of days of the calendar month involved. Base Rent shall be payable in
lawful money of the United States to Landlord at the address stated in the Lease
or to such other persons or at such other places as Landlord may designate in
writing.

(d) Landlord shall have the right, at any time upon thirty (30) days written
notice to Tenant, to relocate the Temporary Space to other available space
within the Building of approximately the same rentable square footage and upon
such relocation, such new space shall be deemed the Temporary Space. If the
Temporary Space is relocated, (i) such new space shall be provided in its “AS
IS” condition, (ii) Tenant shall, at Tenant’s cost, timely move Tenant’s trade
fixtures, furnishings and equipment to the new space, (iii) there shall be no
abatement of Base Rent for the Temporary Space or compensation to Tenant for
such relocation, and (iv) the terms of Section 11.4 of the Initial Lease shall
not apply to the Temporary Space

(e) Within five (5) days following the Relocation Date, Tenant shall surrender
the Temporary Space to Landlord in the same condition as received, ordinary wear
and tear excepted, clean and free of debris. Tenant shall repair any damage to
the Temporary Space occasioned by the installation or removal of Tenant’s trade
fixtures, alterations, furnishings or equipment.



--------------------------------------------------------------------------------

(f) If Tenant remains in possession of the Temporary Space, or any part thereof,
more than five (5) days following the Relocation Date, such occupancy shall be
deemed to be a month to month tenancy, subject to all the provisions of the
Lease pertaining to the obligations of Tenant, except that Tenant shall be
obligated to pay Base Rent for such period at a rate equal to $40.00 per
rentable square foot of the Temporary Space and shall also be liable for any and
all other damages Landlord suffers as a result of such holdover including,
without limitation, the loss of a prospective tenant for such space.

(g) TENANT HEREBY ACKNOWLEDGES AND AGREES THAT (I) TENANT SHALL ACCEPT THE
TEMPORARY SPACE IN ITS “AS IS” CONDITION, AND (II) LANDLORD SHALL NOT BE
REQUIRED TO PERFORM ANY WORK, MAKE ANY INSTALLATIONS OR IMPROVEMENTS, OR INCUR
ANY EXPENSES IN CONNECTION WITH THE TEMPORARY SPACE.

(Remainder of page intentionally blank)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be signed by their
duly authorized representatives and delivered as their act and deed as of the
Effective Date first set forth above, intending to be legally bound by its terms
and provisions.

 

WITNESSES: LANDLORD: CPT 355 ALHAMBRA CIRCLE, LLC, a Delaware limited liability
company

/s/ Laura Miller

By:

/s/ Daniel J. Bradley

Print Name:

Laura Miller

Name:

Daniel J. Bradley

Title:

Authorized Signatory

/s/ Zachary Lombardi

Print Name:

Zachary Lombardi

TENANT: CATALYST PHARMACEUTICAL PARTNERS, INC., a Delaware corporation

/s/ Alicia Grande

By:

/s/ Patrick J. McEnany

Print Name:

Alicia Grande

Name:

Patrick J. McEnany

Title:

CEO/President

/s/ Isabel Nunez

Print Name:

Isabel Nunez



--------------------------------------------------------------------------------

Exhibit A

Floor Plan of New Premises

[****]



--------------------------------------------------------------------------------

Exhibit B

Work Letter

[****]



--------------------------------------------------------------------------------

Exhibit B-1

Initial Space Plan

[****]